DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18:  The term “essentially perpendicular” renders the claim indefinite because it is unclear to what degree the term “essentially” modifies “perpendicular” as this introduces a degree of variability.  It is assumed the first and second main planes are perpendicular to each other with a degree of variability equivalent to manufacturing tolerances and will be examined accordingly.

Regarding claim 19:  The term “essentially equal” renders the claim indefinite. It is unclear how “essentially” modifies the relationship between the first distance and the second distance.  

Regarding claim 20:  It is unclear how the term “about” modifies the range of measurements of the first distance.

Regarding claim 36:  It is unclear if the combination is being claimed or just the set of panels.  The preamble indicates a set of panels, however the body indicates a first and second panel and a tool.  It is unclear if a tool is part of a set of panels or not since it appears to be a completely separate item and not a panel.

Regarding claim 37:  The term “essentially equal” renders the claim indefinite. It is unclear how “essentially” modifies the relationship between the first distance and the second distance.  

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Allowable Subject Matter
Claims 18-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635